                                       Case 3:19-cv-07918-WHA Document 157 Filed 08/11/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                 UNITED STATES DISTRICT COURT

                                   7
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   GERRIE DEKKER, et al.,
                                  11                  Plaintiffs,                            No. C 19-07918 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   VIVINT SOLAR, INC., et al.,                           ORDER RE MOTION FOR LEAVE
                                                                                             TO FILE THIRD AMENDED
                                  14                  Defendants.                            COMPLAINT
                                  15

                                  16

                                  17

                                  18        In this action for unfair business practices, plaintiffs move for leave to file their third

                                  19   amended complaint. Because the standard for granting leave to amend is liberal, to the extent

                                  20   stated, plaintiffs’ motion is GRANTED IN PART and DENIED IN PART.

                                  21        Prior orders detail our facts (Dkt. Nos. 121, 140). In short, defendant Vivint Solar, Inc.,

                                  22   in its various corporate forms, installs solar panels on customers’ roofs and, at least as

                                  23   advertised, sells those customers the low cost, clean energy produced over a twenty-year term

                                  24   pursuant to their “power purchase agreement” (“PPA”) (Second Amd. Compl. ¶¶ 1–11).

                                  25   Plaintiffs allege, however, that Vivint’s contract contains unlawful liquidated-damages clauses,

                                  26   provisions which impose harsh and unlawful penalties onto dissatisfied customers.

                                  27        A recent order dated June 8, 2021, granted Vivint’s motion for judgment on the pleadings

                                  28   as to an aspect of plaintiffs’ Section 17200 claim. Vivint’s timely appeal of that order is now
                                       Case 3:19-cv-07918-WHA Document 157 Filed 08/11/21 Page 2 of 5




                                   1   pending before our court of appeals (Dkt. No. 141). In the meantime, plaintiffs now move to

                                   2   amend their complaint in an attempt to rectify the deficiencies in their Section 17200 claim and

                                   3   to add non-injunctive relief under Section 17200 and the CLRA. This order follows full

                                   4   briefing and oral argument.

                                   5         The lenient Rule 15 standard, and not the elevated standard of Rule 16, governs here

                                   6   (Dkt. No. 131). Rule 15 dictates that leave to amend shall be freely given when justice so

                                   7   requires, and so a district court considers: (1) bad faith; (2) undue delay; (3) prejudice to the

                                   8   opposing party; (4) futility of amendment; and (5) whether the plaintiff has previously

                                   9   amended the complaint. Johnson v. Buckley, 356 F.3d 1067, 1077 (9th Cir. 2004); Foman v.

                                  10   Davis, 371 U.S. 178, 182 (1962). “A motion to make an amendment is to be liberally granted

                                  11   where from the underlying facts or circumstances, the plaintiff may be able to state a claim.”

                                  12   DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 186 (9th Cir. 1987). As in a motion to
Northern District of California
 United States District Court




                                  13   dismiss, a complaint properly states a claim when the factual allegations permit a reasonable

                                  14   inference, not just speculation, that defendants are liable for the misconduct alleged. All factual

                                  15   allegations rate as true, but legal conclusions merely couched as fact may be disregarded.

                                  16   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

                                  17   (2007).

                                  18         First, Vivint argues that plaintiffs’ proposed amendments to their Section 17200 claim do

                                  19   not address the deficiencies called out by the June 2021 order. California appellate courts have

                                  20   recently articulated several revised standards for “unfair” within the meaning of Section 17200

                                  21   in the wake of the Supreme Court of California’s decision in Cal-Tech Comms., Inc. v. Los

                                  22   Angeles Cellular Tel. Co., 973 P.2d 527, 543 (Cal. 1999). Our court of appeals has

                                  23   consolidated the various standards a court should consider for a Section 17200 unfairness-

                                  24   prong claim: (1) whether the underlying public policy violated by the challenged conduct is

                                  25   tethered to a specific constitutional, statutory or regulatory provision; (2) whether the

                                  26   challenged conduct significantly threatens or harms competition, including by threatening an

                                  27   incipient violation of an antitrust law or the policy or spirit of an antitrust law; (3) whether the

                                  28   practice is immoral, unethical, oppressive, unscrupulous or substantially injurious to
                                                                                        2
                                       Case 3:19-cv-07918-WHA Document 157 Filed 08/11/21 Page 3 of 5




                                   1   consumers; or (4) whether the practice’s impact on the victim outweighs the reasons,

                                   2   justifications and motives of the alleged wrongdoer. See Doe v. CVS Pharmacy, Inc., 982 F.3d

                                   3   1204, 1214–15 (9th Cir. 2020).

                                   4        Plaintiffs have not meaningfully addressed their Section 17200 claim alleging unfairness

                                   5   based on the contract-translation issue allegedly experienced by Mr. Bautista. Rather, the

                                   6   proposed third amended complaint only revises those allegations to describe the practice as

                                   7   “unconscionable” (Proposed Third Amd. Compl. ¶ 104). This does not suffice — plaintiffs

                                   8   have provided no explanation of how merely inserting the word “unconscionable” fulfills any

                                   9   of the standards articulated in CVS. This aspect of plaintiffs’ unfairness-prong claim remains

                                  10   deficiently tethered to the dismissed Translation Act claim. See Bothwell v. Abbott

                                  11   Laboratories, Inc. (In re Vaccine Cases), 134 Cal. App. 4th 438, 457–58 (Cal. Ct. App. 2005).

                                  12        At the hearing, plaintiffs’ counsel argued that the insertion of “unconscionable” connects
Northern District of California
 United States District Court




                                  13   the contract-translation unfairness claim with the subsequent, newly added paragraphs

                                  14   regarding Vivint’s practice of imposing, or seeking to impose, various unfair provisions of the

                                  15   PPA. Specifically, plaintiffs cite: the PPA’s unfair imposition of cumulative remedies; the

                                  16   PPA’s unfair transfer provisions; and the PPA’s unfair requirement for customers to pay for all

                                  17   electricity generated by the system (rather than just the electricity used by the consumer)

                                  18   (Proposed Third Amd. Compl. ¶¶ 105–07). These allegations, while otherwise legitimate, have

                                  19   no direct connection to the translation issues experienced by Mr. Bautista, where Vivint’s

                                  20   salesperson allegedly conducted negotiations in Spanish and failed to provide a corresponding

                                  21   translation of the English contract to a potential customer with essentially no English

                                  22   proficiency. Instead, the newly added paragraphs solely concern the PPA itself, separate from

                                  23   any antecedent translation issue. While paragraphs 105 through 107 do not salvage the

                                  24   unfairness-prong claim as to the translation issue, they otherwise sufficiently allege Vivint

                                  25   imposed, or threatened to impose, oppressive and unethical provisions in the PPA.

                                  26        Accordingly, plaintiffs’ motion to amend to rectify the deficiencies of their Section

                                  27   17200 claim alleging unfairness based on the contract-translation issue experienced by Mr.

                                  28   Bautista is DENIED. However, leave to amend plaintiffs’ unfairness-prong claim regarding the
                                                                                       3
                                       Case 3:19-cv-07918-WHA Document 157 Filed 08/11/21 Page 4 of 5




                                   1   PPA’s cumulative remedies, transfer provisions, and inequitable payments for generated

                                   2   electricity is GRANTED.

                                   3         Second, Vivint challenges the new claims for damages and restitution under the CLRA as

                                   4   well as the claim for restitution under Section 17200. The proposed third amended complaint

                                   5   expressly limits those newly added requests to members of the “Translation Class, and those

                                   6   consumers like Plaintiff Dekker, who do not have arbitration agreements” with Vivint (id. at ¶¶

                                   7   110, 117). Vivint argues these revisions do not rectify deficiencies in the second amended

                                   8   complaint, that the revisions fail to meet the pleading standards of Rule 8, and that, for

                                   9   restitution specifically, the revisions fail to allege there is no adequate remedy at law (Opp. 6–

                                  10   8). Initially, while the June 2021 order certainly mandated that “the proposed amended

                                  11   complaint correct[] the deficiencies identified in [the] order,” it by no means proscribed

                                  12   plaintiffs from amending in due course per Rule 15. Plaintiffs here, in fact, met the scheduling
Northern District of California
 United States District Court




                                  13   order’s July 29 deadline to amend their pleadings (Dkt. No. 131). Vivint’s next argument that

                                  14   the damages claim under the CLRA does not meet the pleading standards of Rule 8 also fails.

                                  15   In the proposed third amended complaint, plaintiffs allege, for example, that Vivint imposed or

                                  16   sought to impose, unenforceable termination fees (Proposed Third Amd. Compl. ¶ 113–15).

                                  17   These and other allegations satisfy the Rule 8 standard for the purposes of this motion.

                                  18         Regarding restitution, our court of appeals recently held that “the traditional principles

                                  19   governing equitable remedies in federal courts, including the requisite inadequacy of legal

                                  20   remedies, apply when a party requests restitution under the UCL and CLRA in a diversity

                                  21   action.” Sonner v. Premier Nutrition Co., 971 F.3d 834, 844 (9th Cir. 2020). “The object of

                                  22   restitution is to restore the status quo by returning to the plaintiff funds in which he or she has

                                  23   an ownership interest.” Korea Supply Co. v. Lockheed Martin Corp., 63 P.3d 937, 947 (Cal.

                                  24   2003). Plaintiffs do not state or otherwise explain how damages are an inadequate legal

                                  25   remedy in their proposed third amended complaint. Plaintiffs also fail to differentiate their

                                  26   request for restitution from their request for damages. Because plaintiffs “fail[] to establish

                                  27   that [they] lack an adequate remedy at law,” inclusion of a restitution claim is futile. See

                                  28   Sonner, 971 F.3d at 844.
                                                                                        4
                                       Case 3:19-cv-07918-WHA Document 157 Filed 08/11/21 Page 5 of 5




                                   1        Accordingly, plaintiffs’ motion to amend to include a damages claim under the CLRA is

                                   2   GRANTED; plaintiffs’ motion to amend to include a restitution claim under the CLRA and

                                   3   Section 17200 is DENIED.

                                   4        IT IS SO ORDERED.

                                   5

                                   6

                                   7   Dated: August 11, 2021

                                   8
                                                                                           WILLIAM ALSUP
                                   9                                                       UNITED STATES DISTRICT JUDGE
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   5
